NELSON, Circuit Justice.
As a general rule, it is undoubtedly time, that the rate of salvage of a vessel which is derelict at sea, is a moiety of her value. This, however, except in very special eases, in which great hardships and dangers have been encountered, is the extreme limit. The courts always look to the nature and character of the service, the time consumed by the salvors, the peril involved and the expense, as well as to the situation and condition of the vessel saved and its value, in fixing the compensation; not upon the idea of a quantum meruit, but by way of rewarding the service in proportion to the degree of merit belonging to the particular case.
Now, in the present case, there is nothing in the evidence showing any extraordinary degree of merit, or any great sacrifice of time or money. The vessel was found some twelve or fifteen miles from the bay of New York, within two miles of the track of the salvors on their fishing expedition, and only a day was consumed in raising and bringing the derelict to port. The weather was pleasant, and no particular hardship or danger was encountered. I cannot but think that the amount allowed by the court below exceeded a reasonable compensation for the sendee, and that one-fourth of the value will afford ample reward to the salvors, and is the most that should be awarded under the circumstances.
The service rendered by the Tobiatha seems to have been very slight, according to the evidence. I shall, therefore, modify the decree of the court below, by awarding to the Thomas E. Crocker and hands $60u, and to the Tobiatha and hands $150, without costs on either side in this court; the costs to the libellants in the court below, as there decreed, to stand.